Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 1 of 44

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

Renzer Bell Case No.:20 CV ()()
Plaintiff,
complaint
-against-
JURY TRIAL DEMANDED
Charles Gray, oh
Defendant. 20 CV 15 38

 

 

The Plaintiff pro se Renzer Bell, (“Plaintiff”), as and for its complaint against defendant, Charles Gray,

respectfully pleads, and alleges as follows:

JURISDICTION AND VENUE

 

be

1332(a), by virtue of the diversity of citizenship between the Plaintiff and the defendants. That
furthermore the matter in controversy exceeds the sum of Seventy Five Thousand Dollars ($75,000.00)
exclusive of interest and costs. That the Complaint further claims violation of the Federal Civil RICO
Statute, 18 U.S.C. § 1343, and 18 U.S.C. § 1964, in the Fourth Cause of Action.
2. That venue is proper in the Southern District of New York as it is predicated upon the forum
selection clause found in paragraph eleven (11) of the Assignment Of Contract Of Sale-Motor Vehicle
contracts executed by the parties herein. [Exhibits P, and Q}
PARTIES
3. That the Plaintiff is sui juris, and a citizen of the State of Georgia. That the Plaintiff is a party to
the subject contracts sought to be enforced in this action (Exhibit P]. That at all times relevant to the
issues at bar, the Plaintiff was and is a merchant as defined in the Uniform Commercial Code, section 2-
104; and actively engaged in the business of purchasing and trading a variety of valuable commodities.
4. That upon information, and belief, the defendant Charles Gray is either an automobile broker,
dealer, or investor. That at all times relevant to the issues at bar, the defendant Charles Gray was and is
a merchant as defined in the Uniform Commercial Code, section 2-104; and actively engaged in the

business of, inter-alia, selling high-end luxury automobiles.

~[-+
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 2 of 44

5. That upon information and belief, the defendant Charles Gray is a California resident residing in

Los Angeles, California having extensive experience in high-end, luxury automobile sales.

THE NATURE OF THE CASE

 

6. That this is an action brought by the Plaintiff/Seller of a movable good against the

..defendant/Buyer.for.anticipatory.repudiation_of.contract,.or.breach.of contract..That.the subject.vehicle.. 0.

is a movable good pursuant to Article Two (2) of the Uniform Commercial Code thereby subjecting the
transactions to the provisions and rules set forth under Article Two (2) of the Uniform Commercial Code.
7. That the Plaintiff was introduced to the defendant by John McKinnon, a broker of high-end, luxury
automobiles, for the expressed purpose of acquiring the right to purchase high-end, high-line, luxury
automobiles from the Plaintiff, and once the subject automobiles were purchased by the defendant, or
his agent, the subject automobiles would be resold by the defendant to his clients.

8. That the common usage of trade in the high-line car industry is that the franchise car dealer will
rarely if ever sell the subject new automobile to either another franchise car dealer, or to a pre-owned,
non-franchise car dealer due to either contractual prohibitions agreed to with the distributor, or
manufacturer, or sanctions from the distributor, or manufacturer that would have adverse economic
impact on the franchise car dealer.

9. That in light of the aforementioned common usage of trade, the course of dealing established
between the Plaintiff an the defendant required the defendant to nominate his preferred agent to act as
the purported lessor for either the Plaintiff, or the Plaintiff's agent in order to avoid disturbing the
concerns, or sensibilities of the franchise car dealers.

10. That the Plaintiff never entered into a lease agreement with either the defendant, or the
defendant’s respective agents given that the submission of the Plaintiff's, or the Plaintiff’s agent’s lessor
to the car dealer was merely cosmetic, designed to placate the common usage of trade in the high-line
car industry.

11. That by way of the course of dealing between the Plaintiff, and the defendant, and the plain
language of the contracts, the consideration required from the Plaintiff pursuant to the contracts, and

course of dealing is the production of a contract of sale from the car dealer that names either the

-2-
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 3 of 44

defendant, or his agent as the purchaser of the subject automobile conforming to the description of the
automobile in the contracts.
12. That upon receipt of the contract of sale produced by the car dealer by the defendant, the

defendant had forty-eight (48) hours to pay the Plaintiff the consideration due pursuant to the

 

contracts.

That in the event the defendants elect not to complete the purchase of the subject automobile from the
car dealer, the consideration envisioned by the contracts is due to be paid to the Plaintiff as described in
the contracts.

13. That the defendant’s economic interest in reselling the subject automobiles necessitated that the
defendant nominate an agent with the ability to purchase the subject automobiles from the respective
car dealer.

14. That the Plaintiff, and the defendant entered into a contractual agreement on, or around
September 30, 2015, in satisfaction of the formal requirements of UCC 2-201, in which the Plaintiff was
to produce a buyer’s order/purchase agreement/bill of sale/contract facilitating the acquisition of a
2016 Porsche 911 GT3 RS automobile.

15. That the Agreement further requires, “Buyer agrees to hold the consideration due the Seller in trust
for the Seller’s exclusive benefit upon receipt by the Buyer of the buyer’s order/purchase
agreement/bill of sale/contract from the Seller or car dealer, of said Vehicle. Buyer agrees to remit to
Seller, or its agents or assigns, within forty-eight (48) hours of receipt by the Buyer, or its agents or
assigns, of the buyer’s order/purchase agreement/bill of sale/contract from the Seller or car dealer, of
said Vehicle the above mentioned $7,088.00 held in trust plus any and all amounts due pursuant to
paragraph 5 below. Buyer agrees to reimburse Seller whatever monies Seller has disbursed to car dealer
to secure the purchase of the Vehicle described in paragraph 1 above within seventy-two (72) hours of
the signing of this Agreement” [Exhibit P, paragraph two (2)].

16. That the Agreement further requires, “Buyer agrees to pay the sales price of MSRP + $68,000.00 to

 

the car dealer plus any applicable luxury tax, registration, car dealer fees and title fees within two (2)

business days of the car dealer‘s notification to Seller that the Vehicle is available for pickup and/or

-3-
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 4 of 44

delivery and acknowledges that it understands that the sales price agreed to is F.O.B. shipping point”
[Exhibit P, paragraph four (4)].
17. That the Agreement further requires, “Buyer agrees that in the event that there is a difference in

price, discounted from the price herein mentioned, negotiated by and between the Seller and the car

 

dealer and the above-mentioned price of MSRP + $68,000.00 plus any applicable luxury tax, registration,
car dealer fees and title fees, the Buyer agrees to remit said difference in price to Seller pursuant to the
mandates of the above paragraph 2 [Exhibit P, paragraph five (5)].

18. That the Agreement further provides, “In the event the Buyer does not comply with the terms
and conditions set forth in the above paragraphs 2, 3, 4, 5, or 7, Buyer agrees and warrants that the
Buyer is required to make a payment to the Seller of Seventy-Five Thousand, Nine Hundred Eighty
Dollars as partial liquidated damages, to include but not limited to attorneys fees, for said
noncompliance with the aforementioned paragraphs 2, 3, 4, 5, or 7. The Buyer further agrees, warrants,
and affirms that the aforementioned liquidated damages payment to the Seller does not represent a
penalty” [Exhibit P, paragraph nine (9)].

19. That the Agreement at paragraph six (6) provides, “The Seller may within thirty (30) days of its
tender to the Buyer of the buyer’s order/purchase agreement/bill of sale/contract as required above in
paragraph two (2) notify the Buyer that the Seller is exercising its right, hereby established, to tender
the buyer’s order/purchase agreement/bill of sale/contract for a second automobile similar in
specification as the automobile specification in the instant transaction.

a) The second automobile transaction shall be executed pursuant to the very same terms, and
conditions as the first transaction.

b) The second automobile must be the same make, model, and year as the automobile transacted
in the first transaction except where the manufacturer has introduced a later/newer model in which
case the later/newer model may be substituted as the subject automobile of the buyer’s
order/purchase agreement/bill of sale/contract tendered by the Seller.

The second automobile transaction does not require the signing of an additional contract by the Seller,

or Buyer identified herein.” [Exhibit P, paragraph six (6)]

-4—-
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 5 of 44

20. That the Plaintiff identified a series of 2016 Porsche 911 GT3 RS automobiles to fulfill its
contractual obligation to the defendant however the defendant refused to move forward to complete
the proposed transaction at the contractually agreed price attempting initially to negotiate a lower

transaction price as evinced by Exhibit Y before proclaiming that he would pay the previously agreed

 

price as evinced by Exhibit Z.

21. That the Plaintiff, and the defendant entered into a second contractual agreement on, or around
November 23, 2015, in satisfaction of the formal requirements of UCC 2-201, in which the Plaintiff was
to produce a buyer’s order/purchase agreement/bill of sale/contract facilitating the acquisition of a
2016 McLaren 675LT automobile.

22. That the Second Agreement further requires, “Buyer agrees to hold the consideration due the Seller
in trust for the Seller’s exclusive benefit upon receipt by the Buyer of the buyer’s order/purchase
agreement/bill of sale/contract from the Seller or car dealer, of said Vehicle. Buyer agrees to remit to
Seller, or its agents or assigns, within forty-eight (48) hours of receipt by the Buyer, or its agents or
assigns, of the buyer’s order/purchase agreement/bill of sale/contract from the Seller or car dealer, of
said Vehicle the above mentioned $5,088.00 held in trust plus any and all amounts due pursuant to
paragraph 5 below. Buyer agrees to reimburse Seller whatever monies Seller has disbursed to car dealer
to secure the purchase of the Vehicle described in paragraph 1 above within seventy-two (72) hours of
the signing of this Agreement” [Exhibit Q, paragraph two (2)].

23. That the Second Agreement further requires, “Buyer agrees to pay the sales price of MSRP +
$5,000.00 to the car dealer plus any applicable luxury tax, registration, car dealer fees and title fees
within two (2) business days of the car dealer‘s notification to Seller that the Vehicle is available for
pickup and/or delivery and acknowledges that it understands that the sales price agreed to is F.O.B.
shipping point” [Exhibit Q, paragraph four (4)].

24. That the Second Agreement further requires, “Buyer agrees that in the event that there is a

difference in price, discounted from the price herein mentioned, negotiated by and between the Seller
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 6 of 44

registration, car dealer fees and title fees, the Buyer agrees to remit said difference in price to Seller
pursuant to the mandates of the above paragraph 2 [Exhibit Q, paragraph five (5)].
25. That the Second Agreement further provides, “In the event the Buyer does not comply with the

terms and conditions set forth in the above paragraphs 2, 3, 4, 5, or 7, Buyer agrees and warrants that

 

the Buyer is required to make a payment to the Seller of Seventy-Five Thousand, Nine Hundred Eighty
Dollars as partial liquidated damages, to include but not limited to attorneys fees, for said
noncompliance with the aforementioned paragraphs 2, 3, 4, 5, or 7. The Buyer further agrees, warrants,
and affirms that the aforementioned liquidated damages payment to the Seller does not represent a
penalty” [Exhibit Q, paragraph nine (9)].

26. That the Second Agreement at paragraph six (6) provides, “The Seller may within thirty (30) days of
its tender to the Buyer of the buyer’s order/purchase agreement/bill of sale/contract as required
above in paragraph two (2) notify the Buyer that the Seller is exercising its right, hereby established, to
tender the buyer’s order/purchase agreement/bill of sale/contract for a second automobile similar in
specification as the automobile specification in the instant transaction.

a. The second automobile transaction shall be executed pursuant to the very same terms, and
conditions as the first transaction.

b. The second automobile must be the same make, model, and year as the automobile transacted
in the first transaction except where the manufacturer has introduced a later/newer model in which
case the later/newer model may be substituted as the subject automobile of the buyer’s
order/purchase agreement/bill of sale/contract tendered by the Seller.

Cc. The second automobile transaction does not require the signing of an additional contract by the
Seller, or Buyer identified herein.” [Exhibit Q, paragraph six (6)]

27. That upon the signing of the second agreement, the Plaintiff worked concurrently to satisfy the
contractual obligations of each contract however during communication with the defendant regarding
the second agreement, the Plaintiff became concerned about the defendant’s fidelity, and reliability as a

businessman.
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 7 of 44

28. That the defendant Charles Gray belatedly informed the Plaintiff of the desire to submit an MSO
order to McLaren for a special color, Pale Blue Metallic, and specific carbon fiber options since the
Plaintiff had a deposit with a McLaren dealer that allowed the Plaintiff to submit an order to specify

color, and options.

 

29, That the defendant comes from a family that owns, or owned automobile dealerships.

30. That the defendant knew, or should have known that his rather obtuse requested options would
require advanced preparation from McLaren.

31. That the defendant submitted not less than two (2) iterations of purported “MSO Specifications”
for the subject 2016 McLaren 675LT automobile in a doomed effort to acquire a unique 2016 McLaren
675LT [Exhibits R, and S].

32. That the defendant nominated Amazon Leasing, Inc. as his agent to acquire the subject 2016
McLaren 675LT, and the Plaintiff promptly submitted his tender pursuant to the second contractual
agreement [Exhibit T].

33. That the Plaintiff submitted the defendant’s order specifications as a good faith gesture since
the contract which is the subject matter of the instant action required the defendant to reimburse the
earnest money expended by the Plaintiff to secure the defendant’s right to purchase a 2016 McLaren
675LT within seventy-two (72) hours of signing the subject contract.

34. That the defendant failed, or refused to reimburse the Plaintiff for the deposit tendered to the car
dealer despite promising to do so, and receiving the Plaintiff’s wire transfer instructions.

35. That despite the Plaintiff's efforts to submit the defendant’s order specifications, the Plaintiff
was not contractually obligated to produce a 2016 McLaren 675LT with special options since the
defendant’s desire to order such a specially optioned vehicle was belatedly conveyed to the Plaintiff,
and in any event subject to the availability of the special options from McLaren.

36. That upon information, and belief, McLaren is a low volume, specialty super-car manufacturer
with annual production of less than five thousand (5000) units.

37. That upon information, and belief, the McLaren 675LT is a limited production vehicle with a

guaranteed maximum production of five hundred (500) units.

-F-
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 8 of 44

38. That the defendant stated in an email message to the Plaintiff that his second color choice was
Onyx.
39. That the Plaintiff submitted the defendant’s requested options however the franchise McLaren

dealer informed the Plaintiff that McLaren did not have the required lead time to build such a very

 

specifically configured McLaren 675LT.

40. That on or around the 2™ of December, 2015, after making several telephone calls, and sending
several email messages to the defendant, the Plaintiff sent via email, and first class mail the first of a
series of letters to the defendant which in the first instance sought reasonable assurance of
performance [Exhibit U] as suggested by UCC 2-609.

41. That on or around the 14" of December, 2015, after making several telephone calls, and sending
several email messages to the defendant, the Plaintiff sent via email, and first class mail a second letter
to the defendant informing the defendant of the requirement to submit alternate options, and seeking
reasonable assurance of performance [Exhibit V].

42. That on or around the 28" of December, 2015, after making several telephone calls, and sending
several email messages to the defendant, the Plaintiff sent via email, and first class mail a third letter to
the defendant providing the defendant with the Plaintiff's tender of the buyer’s order/purchase
agreement/bill of sale/contract required pursuant to the contractual agreement entered into the by
the Plaintiff, and the defendant [Exhibits R, and W].

43. That on or around the 30° of December, 2015, after making several telephone calis, and sending
several email messages to the defendant, the Plaintiff sent via email, and first class mail a third letter to
the defendant noticing the defendant of the Plaintiff's intention to tender a second buyer’s
order/purchase agreement/bill of sale/contract as allowed pursuant to paragraph six (6) of the
contractual agreement entered into the by the Plaintiff, and the defendant [Exhibit X].
44, That the defendant has failed, or refused to respond to email messages, telephone messages
left, or the aforementioned letters sent by the Plaintiff to the defendant, and has therefore failed to
both seasonably reject the Plaintiff’s tender, and to particularize as required by UCC 2-602, and UCC 2-

605 respectively.
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 9 of 44

45. That despite submitting the appropriate tender pursuant to the second contractual agreement, the
defendant has failed, or refused to pay the consideration due the Plaintiff.
46. That due to the defendant’s dilatory conduct of his business affairs, and the anticipatory

repudiation, or breach of contract by the defendant, the Plaintiff suffered economic harm, and financial

 

losses.

47. That the Plaintiff contacted John McKinnon in an attempt to convey the urgency of the situation to
the defendant however John McKinnon informed the Plaintiff that the messages were conveyed to the
defendant but that the defendant was non-committal regarding responding to the Plaintiff’s overtures.
48. That due to the defendant Charles Gray’s dilatory conduct regarding the Second Agreement, the
Plaintiff was extremely cautious regarding the First Agreement.

49. That in lieu of having the Plaintiff's reputation tarnished in the market place, the Plaintiff
proceeded to identify several 2016 Porsche 911 GT3 RS automobiles before submitting the requisite
tender of the buyer’s order/purchase agreement/bill of sale/contract however the defendant
responded suggesting that we would pay in the aggregate approximately forty-five thousand dollars
($45,000.00) less than the contract required [Exhibits P, and Y].

50. That the defendant’s response represents either anticipatory repudiation of contract, or breach
of contract since the agreed aggregate transaction price for the 2016 Porsche 911 GT3 RS was seventy-
five thousand eighty-eight dollars ($75,088.00) [Exhibit P].

51. That despite the tender of the buyer’s order/purchase agreement/bill of sale/contract for the
2016 McLaren 675LT, the defendant failed, or refused to remit the consideration to the Plaintiff due
pursuant to the Second Agreement [Exhibit R].

52. That in the short business relationship with the defendant Charles Gray, the defendant has
breached, or repudiated each contractual agreement that he signed [Exhibits P, and Q].

53. That as direct, and proximate cause of the defendant’s anticipatory repudiation, or breach of
the two (2) contracts, the Plaintiff sustained incalculable monetary damage.

AS AND FOR THE FIRST CAUSE OF ACTION

 
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 10 of 44

ANTICIPATORY REPUDIATION, OR BREACH OF CONTRACT

 

54, That the Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs numbered “1” through “53” with the same force and effect as if more fully set forth herein.

55. That the defendant failed, or refused to either pay, or facilitate the payment of the amount due

 

the franchise McLaren car dealer for purposes of the subject contract, as required by paragraphs four
(4), and five (5) of Exhibit Q.
56. That the defendant failed, or refused to either pay, or facilitate the payment of the
consideration due the Plaintiff as required by paragraphs two (2), and five (5) of Exhibit Q.
57. That the defendants failure, or refusal to comply with paragraphs two (2), four (4), and five (5) of the
contract which is the subject matter of the instant action represents anticipatory repudiation of the
contract, or breach of contract.
58. That upon information, and belief, the Uniform Commercial Code at article 2-609 requires that a
demand for reasonable assurance of performance be responded to within thirty (30) days of receipt by
the recipient however the defendant has failed, or refused to respond as of this writing.
59. That the defendant is now liable to the Plaintiff for anticipatory repudiation of contract, or
breach of contract.
60. That despite the Plaintiff's repeated attempts to consummate a transaction, the final response
from the defendant via email where the words “sue me” [Exhibit 1].
61. That as a reasonable result of the defendant’s anticipatory repudiation of contract, or breach of
contract, the Plaintiff has sustained liquidated damages in the amount of $75,980.00 as agreed by the
mutual consent of the Plaintiff, and the defendant.

AS AND FOR THE SECOND CAUSE OF ACTION

ANTICIPATORY REPUDIATION, OR BREACH OF CONTRACT

 

62. That the Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs numbered “1” through “53” with the same force and effect as if more fully set forth herein.

~10-
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 11 of 44

63. That the Plaintiff provided timely notice of its intention to tender a second buyer’s
order/purchase agreement/bill of sale/contract to the defendant as allowed pursuant to paragraph six
(6) of the contract which is the subject matter of the instant action [Exhibit X].

64. That the defendant has failed, or refused to respond to the Plaintiff’s most recent letter.

 

65. That the Plaintiff was willing, and able to produce the requisite tender however given the previous
history of the defendant being dilatory, and unresponsive, the Plaintiff feared that to have yet another
franchise McLaren car dealer, for purposes of the subject contract, prepare the buyer’s order/purchase
agreement/bill of sale/contract would only serve to damage the Plaintiff's professional relationship, and
reputation with a franchise McLaren car dealer leading to further financial damage to the Plaintiff.
66. That the defendant is liable to the Plaintiff for anticipatory repudiation, or breach of contract by
failing, or refusing to perform his contract obligation after being noticed by the Plaintiff of the intention
to tender a second buyer’s order/purchase agreement/bill of sale/contract.
67. That as a reasonable result of the defendant’s anticipatory repudiation of contract, or breach of
contract, the Plaintiff has sustained compensatory damages of not less than $10,088.00.

AS AND FOR THE THIRD CAUSE OF ACTION

ANTICIPATORY REPUDIATION, OR BREACH OF CONTRACT

 

68. That the Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs numbered “1” through “53” with the same force and effect as if more fully set forth herein.
69. That the Plaintiff's brief history with the defendant caused the Plaintiff to first identify conforming
2016 Porsche 911 GT3 RS automobiles before tendering the consideration due the defendant pursuant
to the First Contract, Exhibit P.

70. That the defendant’s response, Exhibit Y, confirmed the Plaintiff's concern regarding the
defendant’s willingness to honor the contract.

71. That the defendant Charles Gray ultimately refused to pay the aggregate amount agreed to in the

contract, annexed hereto as Exhibit P.

-1L1-
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 12 of 44

72, That the defendant Charles Gray’s refusal to pay the aggregate amount agreed to, and the
consideration due the Plaintiff represents either anticipatory repudiation of contract, or breach of
contract.

73. That despite the Plaintiff's repeated attempts to consummate a transaction, the final response

 

from the defendant via email where the words “sue me” [Exhibit 1].
74. That the defendant Charles Gray is now liable to the Plaintiff for either anticipatory repudiation of
contract, or breach of contract.
75. That as a reasonable result of the defendant’s anticipatory repudiation of contract, or breach of
contract, the Plaintiff has sustained liquidated damages in the amount of $75,980.00 as agreed by the
mutual consent of the Plaintiff, and the defendant.

LIQUIDATED DAMAGES
76. That the Plaintiff repeats, reiterates and realleges each and every allegation contained in
paragraphs numbered “1” through “53” with the same force and effect as if more fully set forth herein.
77. That the defendant Charles Gray negotiated the terms of the subject contracts, including but not
limited to the liquidated damages clauses, with the Plaintiff.
78. That the Plaintiff, and the defendant Charles Gray, agreed to the liquidated damages amount
pled in the first, and third causes of action after arms length negotiation.
79. That the liquidated damages amount agreed to by the parties represents an estimate, prior to
signing the respective contracts, of the monetary damage the Plaintiff would reasonably experience in
the event of anticipatory repudiation of contract, or breach of contract by the defendant.
80. That the defendant/Buyer waived their right to contest the enforceability of the liquidated

damages clause(s) in paragraph fourteen (14) of the subject contracts.

WHEREFORE, the Plaintiff demands judgment against the defendants with interest from March 2, 2016,

together with costs and disbursements of this action.

First Cause of Action ~ Anticipatory Repudiation of Contract, or Breach of Contract
a. Liquidated Damages - $75,980.00

-12-
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 13 of 44

Second Cause of Action — Anticipatory Repudiation of Contract, or Breach of Contract

a. Compensatory Damages -

b. Incidental Damages - $1,575.00

not less than $10,088.00

Third Cause of Action — Anticipatory Repudiation of Contract, or Breach of Contract

 

a. Liquidated Damages - $75,980.00

Dated: February 14, 2020

Lawrenceville, Georgia 3004

To Defendants:

Charles Gray
3574 Multiview Drive
Los Angeles, California 90068

 
    

  
   

 

} WAV Qf fox A
; Rénzgr Ball |
C/O Rodney Finkley
1957 Shaker Falls Lane , Lawrenceville, Georgia 30045

-13-
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 14 of 44

 

EXHIBIT P
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 15 of 44

ASSIGNMENT OF CONTRACT OF SALE - MOTOR VEHICLE

4. For the consideration of $7,088.00 plus other good and valuable consideration, RENZER BELL (the
*Saller’), does hereby sell, assign and transfer fo CHARLES GRAY (the “Buyer’), whose addrese is 3574
Multiview Drive. Los Angeles, California 90068, Its right fo purchase the following described motor vehicle
{the "Vehicle" :

 

Make: PORSCHE
Model: 811 GTS RS
Year 2016

VIN. [te be provided by the car dealer]

2. Buyer agrees to hold the consideration due the Seller in trust for the Seller's exclusive benefit upon
receipt by the Buyer of the buyer's order/purchase agreement/bill of salefcontract from the Seller or car
dealer, of said Vehicle. Buyer agrees to remit to Seller, or its agents or assigns, within forty-eight (48) hours
of receipt by the Buyer, or its agents or assigns, of the buyer's orderfpurchase agreementibill of
saleicontract from the Seller or car dealer, of said Vehicle the above mentioned $7,088.00 held in trust plus
any and all amounts due pursuant to paragraph 5 below. Buyer agrees to reimburse Seller whatever monies
Sellar has disbursed to car dealer to secure the purchase of the Vehicle described in paragraph 1 above
within seventy-two (72) hours of the signing of thie Agreement.

3. Buyer agrees and warrants that it and/or its agents or assigns will not under any clroumstances contact or
corynunicate with the car dealer of the Vehicle described in the above paragraph 1 unless Buyer receives
specific written authorization from the Seller. Buyer further agrees and warrants that the terms and
conditions of this agreement are confidential and that it will not, under any circumstances, disclose ihe terms
and conditions of this agreernent to any person and/or any entily unless Buyer receives specific written
authorization from the Saller.

4, Buyer agrees fo pay the sales price of MSRP + $68,000.00 to the oar dealer plus any applicable luxury
tax, registration, car dealer fees and title feas within two (2) business cays of the car dealer's notification to
Seller that the Vehicle is available for pickup and/or delivery and acknowledges that it understands that the
sales price agreed to is F.O.8. shipping point.

5. Buyer agrees that In the event that there is a difference in price, discounted from the price herein
mentioned, negotiated by and between the Seller and the car dealer and the above-mentioned price of
MSRP + $68,000.00 plus any applicable luxury tax, registration, car dealer fees and fille fees, the Buyer
agrees to remit said difference in price to Seller pursuant to the mandates of the above paragraph 2.

6. The Seller may within thirty (80) days of its tender to the Buyer of the buyer's order/purchase
agreement/bill of sale/contract as required above in paragraph two (2) notify the Buyer that the Seller is
exercising ite right, hereby established, to tender the buyer's order/purchase agreement/bill of
saleicentract for 4 second auiornoblle similar in specification as the eutornobile specification in the instant
transaction.

a) The second automobile transaction shall be executed oursuant to the very same terms, and
conditions as the first transaction.
b} The second automobile must be the same make, model, and year as the automobile transacted in

the firet frangaction except where the manufacturer has introduced a later/newer model in which case the
lalernewer model may be substituted as the subject automobile of the buyer's orderipurchase
agreementbill of saleicontract tendered by the Seller.

The second automobile fansaction does not require the signing of an additional contract by the Seller, or
Buyer identified herein.

7. Buyer will not hofd Seller liable for any damages or breach of this agreement if the car dealer is unwilling
or unable to deliver the Vehicle referred to in paragraph 1, and/or if the car dealer breaches its agreement
with the Seller, and/or for any acts of the car dealer and/or third parties.

a) In the event the Buyer does not comply with the terns and conditions set forth in the above paragraph 4,
Buyer agrees anc warrants that any and all sanctions and/or charges levied by the car dealer because of
aaid noncornpliance shall be borne by the Buyer.

8. The Vehicle is being transferred to Buyer on an “AS 1S" basis, with no warranties, express or implied, by
Seller, as to the condition of the Vahicle.

9. In the event the Buyer does not comply with the terms and conditions set forth in the above paragraphs 2,
3, 4, 8, or 7, Buyer agrees and warrants that the Buyer is required to make a payment to the Seller of
Seventy-Five Thousand, Nine Hundred Eighty Dollars as partial liquidated damages, to include bul not
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 16 of 44

limited to attorneys fees, for said noncompliance with the aforementioned paragraphs 2, 3, 4, 4, or 7. The
Buyer further agrees, warrants, and affirms that the aforementioned liquidated damages payment to the
Seller does nat represent a perallty.

19. If any provision of this Agreement shall be held to be invalid or unenforceable for any reason, the
remaining provisions shail continue to be valid and enforceable. if a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it would become valid and
anforceable, then such provision shall be deemed to be written, construed, and enforced as so limited.

 

 

{1. This Agreement shall bé gavernéd by and construed under the laws of the State of New York, except for
its conflict of laws principles. Buyer consents and agrees that all legal proceedings, including but not limited
to oral depositions, relating fo the subject matter of this Agreement shall be mainiained/conducted in courts
sitting within the State of New York in Queens, Kings or New York County, and Buyer consents and agrees
that jurisdiction and venue for such proceedings shall lle exclusively with such courts.

12. This Agreement contains the entire agreement of the parties, and there are no other promises or
conditions in any other agreement whether oral or written.

13, The undersigned parties acknowledge, accept and will unconditionally abide by all of the terms and
conditions of this Agreement

14, The Buyer unconditionally waives by signing this contract its right, if any, to contest the enforceability of
the liquidated damages clause as an affirmative defense, or otherwise refuse to pay the agreed liquidated
damages amount contained herein.

18. The Buyer, and Seller consent to freely speak to each other via recorded felephone(s) as is the normal
practice in commodities, and securities markets.

16. Facsimile signatures shail be deemed originals for the purposes of this Agreement.

17, The provisions of this contract are binding upon one (1) Buyer, or multiple Buyers as identified in
paragraph one (1) of this contract.

18, The parties mutually covenant, represent, warrant, and agree that it is their mutually intent, and bargain
which goes to the very essence of this entire agreement that the monetary payments, obligations, and
liabilities assumed set forth herein for the benefit of the parties shall be considered for the purposes of
Federal Bankruptcy Law exempt from discharge, and non-dischargeable in bankruptcy.

19, In the event of a bankruptcy filing, all parties agree, and covenant to sign a reaffirmation in compliance,
and confarmily with the Federal Bankrup’ a

  
 
 

CHARLES GRAY
LG
By: oe Pg

 

Aidtigridea’Signatory ~ Charles Gray...

     

Date: Go SQO- Zoe é
RENZER BELL )
By:

 

Date:
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 17 of 44

 

EXHIBIT Q
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 18 of 44

ASSIGNMENT OF CONTRACT OF SALE - MOTOR VEHICLE

1. For the consideration of $5,088.00 plus other good and valuable consideration, RENZER BELL (the
“Seller"), does hereby sell, assign and transfer to CHARLES GRAY (the “Buyer’), whose address is 3574
Multiview Drive, Los Angeles, California 90068, its right to purchase the following described motor vehicle
(the "Vehicle" :

 

 

Make: McLaren
Model: 675LT.
Year: 2016

VIN [to be provided by the car dealer]

2. Buyer agrees to hold the consideration due the Seller in trust for the Seller's exclusive benefit upon
receipt by the Buyer of the buyer's order/purchase agreement/bill of sale/contract from the Seller or car
dealer, of said Vehicle. Buyer agrees to remit to Seller, or its agents or assigns, within forty-eight (48) hours
of receipt by the Buyer, or its agents or assigns, of the buyer’s orderfpurchase agreementibill of
sale/contract from the Seller or car dealer, of said Vehicle the above mentioned $5,088.00 held in trust plus
any and all amounts due pursuant to paragraph 5 below. Buyer agrees to reimburse Seller whatever monies
Seller has disbursed to car dealer to secure the purchase of the Vehicle described in paragraph 1 above
within seventy-two (72) hours of the signing of this Agreemient.

3. Buyer agrees and warrants that it and/or its agents or assigns will not under any circumstances contact or
communicate with the car dealer of the Vehicle described in the above paragraph 1 unless Buyer receives
specific written authorization from the Seller. Buyer further agrees and warrants that the terms and
conditions of this agreement are confidential and that it will not, under any circumstances, disclose the terms
and conditions of this agreement to any persor and/or any entity unless Buyer receives specific written
authorization from the Seller.

4. Buyer agrees to pay the sales price of MSRP + $5,000.00 __fo the car dealer plus any applicable luxury
tax, registration, car dealer fees and title fees within two (2) business days of the car dealer's notification to
Seller that the Vehicle is available for pickup and/or delivery and acknowledges that it understands that the
sales price agreed to is F.0.B. shipping point.

5, Buyer agrees that in the event that there is a difference in price, discounted from the price herein
mentioned, negotiated by and between the Seller and the car dealer and the above-mentioned price of
MSRP _+ $5,000.00 plus any applicable luxury tax, registration, car dealer fees and title fees, the Buyer
agrees to remit said difference in price to Seller pursuant to the mandates of the above paragraph 2.

6. The Seller may within thirty (30) days of its tender to the Buyer of the buyer's order/purchase
agreement/bill of sale/contract as required above in paragraph two (2) notify the Buyer that the Seller is
exercising its right, hereby established, to tender the buyer's orderfpurchase agreementibill of
sale/contract for a second automobile similar in specification as the automobile specification in the instant
transaction.

a) The second automobile transaction shall be executed pursuant to the very same terms, and
conditions as the first transaction.
b) The second automobile must be the same make, model, and year as the automobile transacted in

the first transaction except where the manufacturer has introduced a later/newer model in which case the
laterfnewer model may be substituted as the subject automobile of the buyer's orderfpurchase
agreement/bill of sale/contract tendered by the Seller.

The second automobile transaction does not require the signing of an additional contract by the Seller, or
Buyer identified herein.

7, Buyer will not hold Seller liable for any damages or breach of this agreement if the car dealer is unwilling
or unable to deliver the Vehicle referred to in paragraph 1, and/or if the car dealer breaches its agreement
with the Seller, and/or for any acts of the car dealer and/or third parties.

a) In the event the Buyer does not comply with the terms and conditions set forth in the above paragraph 4,
Buyer agrees and warrants that any and all sanctions and/or charges levied by the car dealer because of
said noncompliance shall be borne by the Buyer.

8. The Vehicle is being transferred to Buyer on an “AS 1S" basis, with no warranties, express or implied, by
Seller, as to the condition of the Vehicle.

9. In the event the Buyer does not comply with the terms and conditions set forth in the above paragraphs 2,
3, 4, 5, or 7, Buyer agrees and warrants that the Buyer is required to make a payment to the Seller of
Seventy-Five Thousand, Nine Hundred Eighty Dollars as partial liquidated damages, to include but not
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 19 of 44

limited to attorneys fees, for said noncompliance with the aforementioned paragraphs 2, 3, 4, 5, or 7, The
Buyer further agrees, warrants, and affirms that the aforementioned liquidated damages payment to the
Seller does not represent a penalty.

10. If any provision of this Agreement shall be held to be invalid or unenforceable for any reason, the
remaining provisions shall continue to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it would become valid and
enforceable, then such provision shall be deemed to be written, construed, and enforced as so limited.

11. This Agreernent shall be governed by and_construed under the.laws.of.the.State.of New.York,-except-for

 

its conflict of laws principles. Buyer consents and agrees that all legal proceedings, including but not limited
to oral depositions, relating to the subject matter of this Agreement shall be maintained/conducted in courts
sitting within the State of New York in Queens, Kings or New York County, and Buyer consents and agrees
that jurisdiction and venue for such proceedings shail lie exclusively with such courts.

12. This Agreement contains the entire agreement of the parties, and there are no other promises or
conditions in any other agreement whether oral or written.

13. The undersigned parties acknowledge, accept and will unconditionally abide by all of the terms and
conditions of this Agreement.

14. The Buyer unconditionally waives by signing this contract its right, if any, to contest the enforceability of
the liquidated damages clause as an affirmative defense, or otherwise refuse to pay the agreed liquidated
damages amount contained herein.

15, The Buyer, and Seller consent to freely speak to each other via recorded telephone(s) as is the normal
practice in commodities, and securities markets.
16. Facsimile signatures shall be deemed originals for the purposes of this Agreement.

17. The provisions of this contract are binding upon one (1) Buyer, or multiple Buyers as identified in
paragraph one (1) of this contract.

18, The parties mutually covenant, represent, warrant, and agree that itis their mutually intent, and bargain
which goes to the very essence of this entire agreement that the monetary payments, obligations, and
liabilities assured set forth herein for the benefit of the parties shall be considered for the purposes of
Federal Bankruptcy Law exempt from discharge, and non-dischargeable in bankruptcy.

19. In the event of a bankruptey filing, all parties agree, and covenant to sign a reaffirmation in compliance,
and conformity with the Federal Bankruptcy Cod

 
   
 

CHARLES GRAY

By: .
Date: a ae 3. 2016

RENZER BELL BV | 44 V/s (/ oC
a Vp pemlwe 23,2015

 

   
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 20 of 44

 

EXHIBIT R
 

Re: We Returned Your Telephone Call Earlier This Evening
Sent By: Gharie Gray Om Nov 71/24/95 8:54 Pi

To: inercercbio

 

 

  

  

wa WG_O7%4 Jog (581 KB) Download | Remove ga, IMG_6775.jog (48.8 KB) Download | Remove
View 2) eres:
WW) Download al atlechments as zip file

é@, Remove all atterhinents

 

 

 

GTSLT Coupe:

Pale Blne Metallic MSO Defined Exterior Color

Chris Goodwin Package - Change calipers to polished silver and have trim in pale blue (including all stitching in pale blue) instead of orange.
Stealth Badging
Soft Close Boorse
Extended Carbon Fiber Interior Upgrade
Black seat belts
Pirelli Trofeo R Tires
Satin Black Super Lightweight 10 spoke Wheels
Meridian 10 Speaker Sound System Upgrade
Front and Rear Parking Sensors with Camera
Vehiole Litt

Dual Zone Climate Control
Car Cover

Carbon Fiber Mirror Arrns
Carbon Fiber Vert Bezels
MSO Detined Satin Black Painted Switches and Start Button
ALL G73LT Badging to pale blue instead of orange

 

 

=Document:2=

Emily Hunt is the contact at MSO (McLaren Special Operations)

015

Pale blue metallic McLaren Fl chassis 036 attached.

 

t Charlie Gray

On Tuesday, November 24,2015, Intercambio <girad @comeast net> wrote:
Calling now.......

 

 

 
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 22 of 44

 

EXHIBIT S
 
 

   

Re: Immediate Attention Required
Sent By: Coerve Gray On: Dec 12/09/05 6:15 PM
To: intercambio

 

 

Hello-
PLEASE CHANGE EXTERIOR COLOR TO MSO AMETHYST (FROM Pl}
Please include these carbon options

Exterior Carbon fibre package

Door mirror casings in Caron fibre
Side intakes in Carbon fibre
Extended Carbon Fiber Interior Upgrade
| Carbon Fibre whee! arches

Please include these standard options

Stealth Badging
Soft Close Doors
FULL ALCANTARA INTERIOR IN CARBON BLACK (Please check feasibility of MATCHING AMETHYST STITCHING)
Electrically adjustable steering column

Black seat belts
Purell Trofeo R Tires
Satin Black Super Lightweight 10 spoke Wheels
Polished ailver calipers
Meridian 10 Speaker Sound System Upprade
Front and Rear Parking Sensors with Camera
Vehicle Lift
Dual Zone Climate Control
Car Cover

 

MSO Detined Satin Black Painted Switches and Start Button
_ ALL OTSLT Badging to Antethyst instead of orange

Please include these MSO Carbon Fibre Options
Carbon fibre engine cover and plenum

Carbon fibre mirror arms
Carbon fibre vent bezels

 

 
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 24 of 44

 

EXHIBIT T
: Oca
Soh di28 Page 25 ef me

     
  

fer Nuriber

Se @
Pig. 6/15
| ‘RETAIL INSTALLMENT SALE CONTRACT ~ SIMPLE FINANCE CHARGE
FAL 928063 (WITH ARBITRATION PROVISION)
__097-947032 _ Contract Number R.O.8. Number Stock Number - NBG675276 —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepayment, If you pay off all your debt early, you may be charged a minimum finance charge.

Security Interest, You are gi

ving a security interest in the vehicle being purchased.

Late Charge. if payment is not received in full within 10 days after it is due, you will pay a late charge of 5% of the part of the payment that is late,

Additional Information: See this contract for more information including information about nonpayment, default, any. required
repayment in full before the scheduled date, minimum finance charges, and security interest.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Buyer Nameé.and Address _ Co-Buyer Name and Address Seller-Creditor (Name and Address)
(Including County and Zip Code) (Including County and Zip Cade) THE AUTO GALLERY
“AMAZON LEASING INC. 9022 WILSHIRE BLVD
442501. PRESILLA ROAD BEVERLY HILLS, CA
» CAMARILLO CA 93012 90211
PERT
You, the Buyer {and Co-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contract, you choose to buy the vehicle on credit under the
agreements on the front and back of this contract. You agree to pay the Seller - Creditor (sometimes “we” or “us” in this contract) the Amount Financed and Finance
Charge in U.S. funds according to the payment schedule below. We will figure your finance charge on a dally basis. The Truth-In-Lending Disclosures below are part of this contract,
New Make
Used Year and Model Odometer Vehicle Identification Number Primary Use For Which Purchased
° ‘ Personal, family or household unless
MCLAREN ___ otherwise indicated below.
NEW | 2016) 675LT COUPE 65 SBM1LRAAOGW6 75276 CI business or commercial
FEDERAL TRUTH-IN-LENDING DISCLOSURES No STATEMENT OF INSURANCE
TICE, No person is required as a condition of financing
pen NNUAL ae FINANCE Es mount Payinents Total Sale the purchase of a motor vehicle to purchase or negollate any
insurance through a particular insurance company, agent or
RATE The dollar The amount of The amount you The total cost of broker. You are not required to buy any other insurance to
The cost of amount the credit provided will Rave paid after | your purchase on obtain credit. Your decision to buy or not buy other insurance
your credit as credit will to you or you have made all | credit, including will not be a factor in the credit approval process.
a yearly rate. cost you. on your behalf. payments as your down
scheduled. payment of Vehicle Insurance
0 . 2.00] «394512 $___0. 00) en Premium
0.00%] ¢ Oe) |g 394012 .00) ¢ 394512 0G.) ]¢ 394512 00] | ¢__N/Areacomp, rea thet N/Abs ¢ NZ
(e} means an estimate $ N/ Aded. Collision N/ Ang, $ N/
YOUR PAYMENT SCHEDULE WILL BE: Bodily inry Aeimits 7 Atos, ¢_ NZA
Number of Payments: Amount of Payments: When Payments Are Due: Property Damage $N/Arimis N/Atos ¢_ N/A
One Payment of Medical : N/ Autos, $. N/A
N/A N/A N/A N7Ang g N/A
One Payment of N/A N/A Total Vehicle Insurance Premiums g__NAB
UNLESS A CHARGE [S INCLUDED IN THIS AGREEMENT FOR
One Payment of PUBLIC LIABILITY OR PROPERTY DAMAGE INSURANCE, PAYMENT
N/A N/A FOR SUCH COVERAGE IS NOT PROVIDED BY THIS AGREEMENT.
Monthly beginnin ie re the physical damage insurance this contrac requires
- see back) from anyone you choose who is acceptable fo us. You
i 394512.00 62 / 4 l/ 204 6 are not required to buy any other insurance to obtain cre
x AMAZON LEASING
N/A N/A N/A oper
One final payment N/A seller X___ FE AUTO GALLERY
Hf any insurance is checked below, policies or certificates from the

named insurance companies will describe the terms and conditions.

Application for Optional Credit insurance
C] Credit Life: [] Buyer [1 Co-Buyer (J Both
[7] Credit Disability (Buyer Only)

 

 

 

 

ITEMIZATION OF THE AMOUNT FINANCED (Seller may keep part of the amounts paid to others.) ay) ee. Premigmn
; tute _N/ Atos NZAs /A
1. Total Cash Price 391750. 00 Credit Life wee MOS, GT
_ A. Cash Price of Motor Vehicle and Accessories ge ly Credit Disability Nf Nos. N/A NA
i. Gash Price Vehicle g__391750.00 Tolal Credit Insurance Premiums ¢__N/ Ab)
2. Cash Price Accessories $ iN A A Company Name N/A
3. Other (Nontaxab
Describe 7 R $ N/A Home Office Address NAA
Describe N/A $ N/A On, N/A
OD i ‘ Credit life insurance and credit disability insurance are not
B courrent Processing Charge (not a governmental fee) §—_—— required to obtain credit. Your decision to buy or not buy credit
C. Emissions Testing Charge (not a governmental fee) / $$, ) ie and credit cisabity insurance wi not be 8 factor in the
. i i j : credit approval process. They will not be provided unless you
D (Optional) Theft Deterrent Device (to whom paid) NA $ N/ } sign and agree to pay the extra cost. Credit life insurance is
E. (Optional) Theft Deterrent Device (to whom paid) $ Re) based on your original payment schedule. his insurance may
7 j i j nol pay ail you owe on this contract if you make late payments.
F (Cotional) Theft Deterrent Device (to whom paid} nen $ ae Credit disability insurance does not cover any Increase in your
G. (Optional) Surface Protection Product (to wham paid) $ Ae) ayment or in the number of payments. Coverage for credit life
LE TARA Ale Mente ttn ket on AVA a Rl # Aun inctiranca and crarit dieahility insuranca ande an the oriainal

 
    

IN ZL

ep SEs EF

 

  

 

 

 

 

 

 

 

 

cover any Increase in your

 

 

 

 

 

 

 

 

 

 

 

 

Ort Fant Davice (to whom paid) Lge fat
opt a : ' t disadi it $ RO
. (Optional) Surface Protea S@odicia utah ad SSLAIPC-SLC_ Decument ®/46jled 02/2 Geen Gaaunler She fs, Coverage for credit life .
H. (Optional) Surtace Protection Product (to whom paid) $ N/A) insurance and credit disability insurance ends on the original
. . . N/ Ry due date for the last payment unless a different term for the
1. EV Gharging Station (to whom paid) $ ) insurance is shown above.
J. Sales Tax (on taxable items in A through }) g__N/Ay You are applying for the credit insurance marked
K. Electronic Vehicle Registration or Transfer Charge that Yu Signalre. below means that you agree
C 29.0 : (1) You are not eligible for insurance if you have
(not @ governmental fee) (fo whom paid) . 7A § N IM reached your 65th birthday. (2) You are eligible for
L. (Optional) Service Contract (to whom paid) $ ) disability insurance only if you are working for wages
M. (Optional) Service Contract (to whom paid) $ Na Au) o pot Po fours a week or mate on the Effective
N. (Optional) Service Contract (to whom paid $ ZRS) ate. (3) Only the Primary Buyer is eligible for
©. (opto Service Contact to whom path NZ : N/ fo} disabllly insurance, DISABILITY INSURANCE MAY
oe , N/A NOT COVER CONDITIONS FOR WHICH YOU HAVE
P. (Optional) Service Contract (to whom paid)__N/ $ N/AP) SEEN A DOCTOR OR CHIROPRACTOR IN THE
~-@--Prior Credit or Lease Balance paid by Seller to LAST-6-MONTHS-(Refer-to-“Total -Disabilities-Not—|--——~
N/A (e) ¢ N/foy Covered” in your policy for details).
(see downpayment and trade-in calculation) You want to buy the credit insurance.
R. (Optional) Gap Contract {to whom paid) N/A $ N/ fe) N/A N/A N/A
S. (Optional) Used Vehicle Contra Cancellation Option Agreement gS As) Date N Buyer Signature N/A Ny
T. Other (te whom paid) / Ay / N/A
For___.N/A N/aD Date _ Co-Buyer Signature Age
Total Cash Price (A through T) g__ 391859 . 08) | [OPTIONAL GAP CONTRACT A gap contract (debt cancella-
: . tion contract) is not required te obtain credit and will not be
2, Amounts Paid to Public Officials 2546.0 provided unless you sign below and agree to pay the extra
A. Vehicle License Fees ESTIMATE g___ #946. 0) charge. lf you chonss to buya ga contact, the charge is shown
_o . . in item 1R of the Kemization of Amount Financed. See your gap
8. Registration/Tansfer/Titling Fees 5400. Of) contract for details on the terms and conditions it provides. Its
C. California Tire Fees gi‘ OD) a part of this contract.
D. Other $ N/ fp) Term A wos. __.NZA
Total Official Fees (A through D) $2653.08) | __ Name of Gap Contract
3. Amount Paid to Insurance Companies N/ Hwan to buy @ gap NYA
(Total premiums from Statement of Insurance column a+b} $f Buyer Signs X f
. tt :, : : . ) :
4, (] State Emissions Certification Fee or (7) State Emissions Exemption Fee *— eis 5 08 OPTIONAL SERVICE CONTRACT(S) You want to
5. Subtotal (1 through 4) $d eV) anlcearte service corres) weten wih the ena
6. Total Downpayment company(ies) for the term(s) shown below for the charge(s
h t L,1M, 1N, 10, ,
A. Agreed Trade-in Value Yr___N/A wake N/A $ N/ fay shown in Hern 1 N. A 9, andlor 1F,
Model NSA Odom N/A iL Company
VIN N/A n Term Mos. or__N/A Miles
8. Less Prior Credit or Lease Balance (e) $ ve, Ke) 1M Company N/A
C. Net Trade-In (A less B) (indicate if a negative number} $ ws fc) Term Mos. or _ N/A Miles
D. Deferred Downpayment $ i Ko) +N Company
FE. Manufacturer's Rebate $ N/Ae) Term N/A Mos. or N/A ___ Miles
F. Other $ N/AF) 10 Company N/A
G. Cash $ N/Ae) term N/A Mos. or N/A Mites
Total Downpayment (C through 6) $______.0._ 8) 1P Company ;
{if negative, enter zero on line 6 and enter the amount less than zero as a positive number on line 1Q above} Term ___N/ AVA Mos. or__N/A Miles
7. Amount Financed (6 less 6) $_-394512047)| | Buyer x __N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLER ASSISTED LOAN
BUYER HAY BE REQUIRED TO PLEOGE SECURITY FOR THE LOAN, AND
WILL BE OBLIGATED FOR THE INSTALLMENT PAYMENTS ON BOTH THIS
RETAIL INSTALLMENT SALE CONTRACT AND THE LOAN,

N/A

Proceeds of Loan Peo a
Amount $ ____ Minance Charge $
Total $ Payable.in _____ NA
installments of $ Ag N/A

 

from this Loan is shown in item 6D.

 

 

AUTO BROKER FEE DISCLOSURE
If this contract reflects the retail sale of a
new motor vehicle, the sale is not subject
to a fee received by an autobroker from us
unless the following box is checked:

{] Name of autobroker receiving fee, if
applicable:

 

 

 

 

HOW THIS CONTRACT CAN BE CHANGED. This
contract contains the entire agreernent between you
and us relating to this contract. Any change to the
contract must be in writing and both you and we

must sign it. No oral oheriags are fi slag. NG INC
Buyer Signs X
N/A

Co-Buyer Signs X.

 

 

 

SELLER’S RIGHT TO CANCEL if Buyer and Co-Buyer sign here, the provisions of the Seller's Right to Cancel section on the back giving the Seller the right to cancel if Seller is unable to

on this contract tg alipaesi institution sy aprly,, C.

Buyer

x N/A
Co-Buyer

Agreement to Arbitrate: By signing below, you agree that, pursuant to the Arbitration Provision on the reverse side of this contract, you or we may elect to resolve any dispute by neutral,
binding arbitration and ret yy a court action. See the Aybitration Provision for additional information concerning the agreement to arbitrate.

AMAZON LEASING INC.

Buyer Signs X

 

Co-Buyer Signs X

 

OPTION: Dou pay fo finance charge if the Amount Financed, item 7, is paid in full on or before N/A

Year __N/AseLLER's INITIALS

. ' THE MINIMUM PUBLIC LIABILITY INSURANCE LIMITS PROVIDED IN LAW MUST BE MET BY EVERY PERSON WHO PURCHASES A VEHICLE. iF YOU ARE UNSURE WHETHER OR
- NOTYOUR CURRENT INSURANCE POLICY WILL COVER YOUR NEWLY ACQUIRED VEHICLE IN THE EVENT OF AN ACCIDENT, YOU SHOULD CONTACT YOUR INSURANCE AGENT.

WARNING:

YOUR PRESENT POLICY MAY NOT COVER COLLISION DAMAGE OR MAY NOT PROVIDE FOR FULL REPLACEMENT COSTS FOR THE VEHICLE BEING PURCHASED. IF YOU DO

 
 
  
 
 
  
 
  

WILL BE OBLIGATED FOR HE NTA ANS PRES

BUYER MAY Be REQUIMED IU PLEDUE SEVUNIIT. PURE LUAN, ABD. [pogo gg
~ RETAIL INSTALLMENT SALE C HEE +

‘contact contains ine enire agieeinen uewwern yuu
TBs eaGG ia ti@behdact. Any change to the

{must be in-writing and:both you-and we

Gn i Noor! TAFONPERSTNG. INC

  

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

- Proceeds of Loan Fon ae is
Amount $.. Finan Poe : ee Py Buyer Signs Xs
| Total g ble in ||[1 Name of autobroker receiving fee, if) | co-Buyer signsx____.N/A
‘instalimentsofg. NZ Ag japplicables eee
from this Loan is shown initem 6D. Jie
“SELLER'S RIGHT TO CANCEL If Buyer and Co-Buyer sign here, the provisions of the Sellers Right to Cancel section on the back giving the Seller the right fo cancel if Seller is unable fo
& sign ims conc RAAZON TEASING” Tc . ~ - x N/A
Buyer “ . , : . Co-Buyer

 

 

binding arbitration and not by a court action, See the Arbitration Provision for additional information concerning the agreement to arbitrate.

AMAZON LEASING INC. Co-Buyer Signs x N/A

 

Buyer Signs X

 

 

OPTION: Cu pay no finance charge if the Amount Financed, item 7, is paid in full on or before N/A , Year N/AseLLER'S INITIALS

THE MINIMUM PUBLIC LIABILITY INSURANCE LIMITS PROVIDED IN LAW MUST BE MET BY EVERY PERSON WHO PURCHASES A VEHICLE. IF YOU ARE UNSURE WHETHER OR
NOTYOUR CURRENT INSURANCE POLICY WILL COVER YOUR NEWLY ACQUIRED VEHICLE INTHE EVENT OF AN ACCIDENT, YOU SHOULD CONTACT YOUR INSURANCE AGENT.

WARNING: ”
YOUR PRESENT POLICY MAY NOT COVER COLLISION DAMAGE OR MAY NOT PROVIDE FOR FULL REPLACEMENT COSTS FOR THE VEHICLE BEING PURCHASED. IF YOU DO

NOT HAVE FULL COVERAGE, SUPPLEMENTAL COVERAGE FOR COLLISION DAMAGE MAY BE AVAILABLE TO YOU THROUGH YOUR INSURANCE AGENT OR THROUGH THE SELLING
DEALER, HOWEVER, UNLESS OTHERWISE SPECIFIED, THE COVERAGE YOU OBTAIN THROUGH THE DEALER PROTECTS ONLY THE DEALER, USUALLY UP TO THE AMOUNT OF

THE UNPAID BALANCE REMAINING AFTER THE VEHICLE HAS BEEN REPOSSESSED AND SOLD,
FOR ADVICE ON FULL COVERAGE THAT WILL PROTECT YOU IN THE EVENT OF LOSS OR DAMAGE TO YOUR VEHICLE, YOU SHOULD CONTACT YOUR INSURANCE AGENT.

THE BUYER SHALL SIGNTO ACKNOWLEDGE THAT HE/SHE UNDERSTANDS THESE PUBLIC LIABILITY TERMS AND CONDITIONS.
ISX AMAZON LEASING INC. x___N/A

Trade-In Payoff Agreement: Seller relied on information from you and/or the lienholder or lessor of your trade-in vehicle fo arrive at the payoff amount shown in ilem 6B of the Itemization of Amount Financed

as the “Prior Credit or Lease Balance.” You understand that the amount quoted Is an estimate.
Seller agrees to pay the payolf amount shown in 6B to the lienholder or lessor of the trade-in vehicle, or its designee, If the actual payoff amount is more than the amount shown in 6B, you must pay the Seller
the excess on demand, If the actual payoff amount is less than the amount shown in 6B, Seller will refund fo you any overage Seller receives {rom your prior lienholder or lessor. Exceptas stated in the “NOTICE”
on the back of this contract, any assignee of this contract will not be obligated to pay the Prior Credit or Lease Balance shown in 68 or any refund.

Buyer Signature X N/A Co-Buyer Signature X N/A

Notice to buyer: (1) Do not sign ihis agreement before you read it or if it contains any blank spaces to be filled in. (2) You are entitled to a completely filled
in copy of this agreement. (3) You can prepay the full amount due under this agreement at any time. (4) If you default in the performance of your obligations
under this agreement, tie vehicle may be repossessed and you may be subject to suit and liability for the unpaid indebtedness evidenced by this agreement.

if you have a complaint concerning this sale, you should try to resolve it with the seller.
Complaints concerning unfair or deceptive practices or methads by the seller may be referred io the city attorney, the district atlorney, or an investigator for the Department

of Motor Vehicles, or any combination thereof. ,
After this contract is signed, the seller may not change the financing or payment terms unless you agree in writing to the change. You do not have to agree fo any change,

and it is an unfair oy deceptive practice for the seller to make a unilateral change.
AMAZON LEASING INC. N/A
Buyer Signature X Co-Buyer Signature X

The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
and retain its right to receive a part of the Finance Charge.
YOU AGREE TO THE TERMS OF THIS CONTRACT. YOU

THERE IS NO COOLING-OFF PERIOD UNLESS YOU OBTAIN A CONTRACT CANCELLATION OPTION

Callfornia law does not provide fora “cooling-off” or other cancellation period for vehicle sales, Therefore, you cannot later cancel this contract COR Oe eR BE TT ND
simply because you change your mind, decide the vehicle costs too much, or wish you had acquired a different vehicle, Alter you sign below, REVIEW [T, YOU ACKNOWLEDGE THAT YOU HAVE READ
you may only cancel this contract with the agreement of the seller or for legal cause, such as fraud, However, California law does require a BOTH SIDES OF THIS CONTRACT, INCLUDING THE
seller to offera two-day contract cancellation option on used vehicles with a purchase price of less than forly thousand dollars ($40,000), subject ARBITRATION PROVISION ON THE REVERSE SIDE, BEFORE
to certain statutory conditions. This contract cancellation option requirement does not ape to the sale of a recreational vehicle, a motorcycle, SIGNING BELOW. YOU CONFIRM THAT YOU RECEIVED A
oran off-highway motor vehicle subject to identification under California law. See the vehicle contract cancellation option agreement for details, COMPLETELY EILLED-IN COPY WHEN YOU SIGNED IT,

Buyer Signature X AMAZON LEASING INC. Date 12/28/15 Co-Buyer Signature X N/A Date

Co-Buyers and Other Owners — A co-buyer is a person who Is responsible for paying the entire debt. An other owner is a person whose name is on the tile to the vehicle but
does not have to pay the debt. The other owner agrees to the security interest in the vehicle given to us in this contract.

Other Owner Signature X Address
GUARANTY: To induce us fo sell the vehicle to Buyer, each person who signs as a Guarantor individually guarantees the payment of this contract. If Buyer fails to pay any money owing
on this contract, each Guarantor must pay it when asked. Each Guarantor will be liable for the total amount owing even if other persons also sign as Guarantor, and even if Buyer has a
complete defense to Guarantor’s demand for reimbursement. Each Guarantor ayrees to be liable aven if we do one or more of the following: (1) give the Buyer more time to pay one or more
payments; @) give a full or partial release to any other Guarantor; (3). release any security; (4) accept less from the Buyer than the total amount owing; or (5) otherwise reach a settlement
relating to this contract or extend the contract. Each Guarantor acknowledges receipt of a completed copy of this contract and guaranty at the time of signing.

Guarantor waives notice of acceptance of this Guaranty, notice of the Buyer's non-payment, non-performance, and default; and notices of the amount owing at any time, and of any demands upon the Buyer,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Guarantor X Date 12/28/15 Guarantor X Date
Address Address
| eter signe THE AUTO GALLERY Dato 12/28/11 53y x oo Title MGR.

 

 

 

: £ AW’ FORM NO. 553-CA-ARB mev, 7/19) us. PATENT NO, 040,282
See ©2013 The Reynolds and Reynolds Company TO ORDER: Wet s0}S08 CO 1-800-344-0996; fax 1-800-531-8086
THE PRINTER MAKES NO WARRANTY, EXPAESS OR IMPLIED, AS TO ©
ORIGINAL LIENHOLDER

FITNESS FOR PURPOSE OF THIS FORM. CONSULT YOUR OWN LEGAL COUNSEL.

“Agreement to Arbitrates By signing below, you agree that; pursuant to-the Arbitration Provision on -the-reverse side of this-contiact, you-or- we may-elect-te resolve -any-dispute-by- neutral —-—-~
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 28 of 44

 

EXHIBIT U
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 29 of 44

December 2, 2015
Charles Gray
3574 Multiview Drive
Los Angeles, California 90068

Via Email, And First Class Mail

 

Dear Mr. Gray,
Time is of the essence!
We write this letter seeking reasonable assurance of performance.

On or about November 23, 2015, you entered into a contract with the
undersigned to secure a 2016 McLaren 675LT.

The undersigned sent several email messages to you requesting the name,
address, telephone number, and primary contac or the lessor you
intend to use to acquire the subject McLaren 675LT. As of this writing,
you have failed to provide the aforementioned requested, and required
information.

The undersigned is prepared to tender the consideration required
pursuant to the terms of the contract however the aforementioned lessor
information is a prerequisite to the undersigned tendering the
consideration due pursuant to the contract. Furthermore, your desired
specification is going to trigger a request from the car dealer for
additional earnest money given the unique vehicle specification you
desire.

As of this writing, you have not reimbursed the undersigned for the
earnest money tendered to date as required in paragraph two (2) of the
contract. The undersigned tendered $5,000.00 to the car dealer for the
production number/production allocation which is the subject of the
contract.

Upon receipt of the requisite information, and reimbursement of
$5,000.00, the undersigned will proceed to amend the order to your
production specifications.

Kindly send the reimbursement in the form of cashier’s check to the
following address:

Renzer Bell
5736 Cleveland Road
Jacksonville, Florida 32209

Kindly provide us with a date certain when your performance due
pursuant to the contract will be completed.

Time is of the essence! Thank you for your attention, and
consideration.
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 30 of 44

Wy Respectfully

Ren OQ
(

  

Zz Bell, II
904) 766-7312

Encl.
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 31 of 44

 

EXHIBIT V
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 32 of 44

December 14, 2015
Charles Gray
3574 Multiview Drive
Los Angeles, California 90068

 

Via Email, And First Class Mail

 

Dear Mr. Gray,
Time is of the essence!
We write this letter seeking reasonable assurance of performance.

On or about November 23, 2015, you entered into a contract with the
undersigned to secure a 2016 McLaren 675LT.

Unfortunately, due to the time remaining to the production date, the
MSO options including your two (2) color preferences are UNAVAILABLE.

McLaren requires fifteen (15), or sixteen (16) weeks to implement MSO
options prior to the actual build date. November 23, 2015, the day you
signed the contract would not have given you enough time to specify MSO
options for this build slot.

Nonetheless, you have an opportunity to select from the non-MSO colors
available.

We have been trying to reach you since late Friday, December 11, 2015
without success. We called you multiple times today once we learned of
McLaren’s restrictions however you neither answer your telephone nor
return the detailed messages left for your.

We need your deposit, and your exterior color selection IMMEDIATELY, or
you risk taking the subject McLaren 675LT as it comes.

The deadline for submission of allowable options for your build is

Kindly provide us with a date certain when your performance due
pursuant to the contract will be completed including but not limited to
remittance of the overdue deposit.

Time is of the essence! Thank you for your attention, and
consideration.

 

Enel.

Agdoecttaly / J

 
 
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 33 of 44

 

EXHIBIT W
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 34 of 44

December 28, 2015
Charles Gray
3574 Multiview Drive
Los Angeles, California 90068

Via Email, And First Class Mail

 

Dear Mr. Gray,

Time is of the essence!

Due to your dilatory execution of your contractual responsibilities,
the undersigned hereby presents to you an immediately available McLaren
675LT.

Enclosed please find the purchase agreement naming the agent/lessor you
nominated, Amazon Leasing, Inc. Additionally, the summary of the

equipment is also enclosed for your records.

Finally, Amazon Leasing, Inc. is required to now remit the amount due
pursuant to the purchase agreement in order to complete your
acquisition of the subject 2016 McLaren 675LT.

When should the undersigned expect to receive the consideration due
pursuant to the contract you signed with the undersigned?

This matter requires your immediate attention in order that the losses
sustained by the undersigned will be mitigated.

To date you have failed/refused to provide reasonable assurance of
performance to the undersigned.

This letter represents the undersigned’s final effort to complete the
transaction envisioned by the contract you signed.

Thank you for your attention, and consideration.

/Nespectfully,

(904) 766-7312

Encl.

    
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 35 of 44

 

EXHIBIT X
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 36 of 44

December 30, 2015
Charles Gray
3574 Multiview Drive
Los Angeles, California 90068

Via Email, And First Class Mail

 

Dear Mr. Gray,
Time is of the essence!

You are now in possession of the purchase agreement for one (1)
2016 McLaren 675LT naming Amazon Leasing, Inc. as the purchaser,
and your agent/lessor.

You are hereby noticed that the undersigned has elected to
exercise its option pursuant to the contract dated November 23,
2015 to tender to you the buyer’s order/purchase agreement/bill
of sale/contract for a second 2016 McLaren 675LT.

The agreed price for the second 2016 McLaren 675LT is MSRP plus
$10,088.00.

We have the ability to produce a purchase agreement naming
your agent/lessor as the buyer however in light of the
sensitive nature of McLaren 675LT transactions, we will not
produce the buyer’s order/purchase agreement/bill of sale
until you take affirmative action.

Kindly notice the undersigned in writing which entity will
serve as your agent/lessor for purposes of the second 2016

McLaren 675LT transaction.
/Jsince

of

Thank you for your attention, and consideration.

re

   

f

Renzer Bell
(904) 766-7312
(904) 768-7350

 

 
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 37 of 44

 

EXHIBIT Y
ge 38 of 44

 

: Never Received A Response From You Regarding The 2016 Porsche GT3 RS
D Sent By: Cherie Gray On: Feb 029946 6:50 PM

To: 7235

 

 

Im interested, but only at 30-45 over. Cant pay more as the market has collapsed on these cars.

ec

Case 1:20-cv-01588-JPC-SL@ Bocument-2--Fited$02/24/20 Pa

 

 
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 39 of 44

 

_ Re: How Do You Plan To Acquire The 2016 Porsche 911 GT3 RS That We Have Available?
Sent By: Cherie Gray On: Mar 09/02/16 5:28 PM

For 1

 

4

 

 

 

DO'YOU NOT LISTEN?

loontracted for A BLACK PTS RS at 75 over, which lam happy ta consummate a deal on. NO WAY AM 1GOING TO AGREE ON A WHITE CAR ABOVE MARKET
VALUE, WHEN I NEVER AGREED ON A WHITE CAR, NOR WAS A WHITE CAR EVER MENTIONED

Charlie Gray

| Dwill settle fora 673 LT in BLACK, CHICANE GREY,OR ANY SILVER for 5 over

On Wed, MarZ,2016 at 3:09 PM, 1031] <lO3 lexchangatrust @comeast.net> wrote:
_ What entity de you wish to use to acquire the vehicles you contracted to purchase?

 

To: "109

Subject

 

HE the 6

From: "Charlie Gray" <charlie@adultadiacent.com>

1° <1 O03 exchangetrust@comceastne>

_ Sent: Wednesday, March 2, 2016 5:03:53 PM

Re: How Do You Plan To Acquire The 2016 Porsche 911 GT3 RS That We Have Available?

_We both know that | have NO interest in a non BLACK RS, as that was what we agreed.

7St, |am interested, but only if itis NOT the volcano yellow car you had suggested it might be. Black, Chicane Grey,

_ANY kind of silver would work present to our deal. Preferably Black. Let me know.

Charlie Gray

On Wed

 Additic

Thank

 

. Sincere

R Bell

Mar 2, 2016 at 3:11 AM, 1031 <1031 exchangetrust@comcastnet> wrote:

 

_ Good morning,

_ Time is of the essence!

| We have available a 2016 Porsche 911 GT3 RS pursuant to the contract you signed on September 30, 2015. On the 2016
_ McLaren 675LT transaction, you indicated that you would use Amazon Leasing, inc. to acquire the subject vehicle.

_ What entity are you using to acquire this 2016 Porsche 911 GT3 RS?

naily, please provide your new home address since we received return mail from the address you provided, and was

: memorialized in the aforementioned contract.

you for your attention, and consideration.

a

7

erat

¥:

 

 

 

 
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 40 of 44

 

EXHIBIT Z
 

Re: How De You Plan To Acquire The 2016 Porsche $11 GT3 RS That We Have Available? grag
Sent By: Cherie Gray Om Mar 03/02/16 $28 PM
To: 463%

 

 

Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 41 of 44

 

 

DO YOU NOP LISTEN?

lcantracted tor A BLACK PTS RS at 75 over, which | am happy to consummate a deal on. NO WAY AM 1GOING TO AGREE ON A WHITE CAR ABOVE MARKET
VALUE, WHEN INEVER AGREED ON A WHITE CAR, NOR WAS A WHITE CAR EVER MENTIONED

Iwill settle for a 673 LT in BLACK, CHICANE GREY, OR ANY SILVER for aver

Charlie Gray

On Wed, Mar 2, B16 at $00 PM, 1031 <103 lexchangetrast @comeast net> wrote:
_ What entity do you wish to use to acquire the vehicles you contracted to purchase?

 

 

From: “Charlie Gray" <charlie@adultadiacent.com>

Fo: "10391" <1 031 exchangetrust@comcastnet>

‘Sent: Wednesday, March 2, 2016 5:03:53 PM

Subject: Re: How Do You Plan To Acquire The 2016 Porsche 911 GT3 RS That We Have Available?
We both know that | have NO interest in a non BLACK RS, as that was what we agreed.

RE the 675t, | arn interested, but only if itis NOT the volcano yellow car you had suggested it might be. Black, Chicane Grey,
ANY kind of silver would work present to our deal. Preferably Black. Let me know.

Charlie Gray

On Wed, Mar 2, 2016 at 3:11 AM, 1031 <i031exchangetrust@comcasinet wrote:
: Good morning,
Time is of the essence!

We have available a 2016 Porsche 911 GT3 RS pursuant to the contract you signed on September 30, 2015. On the 2016
_ McLaren 675LT transaction, you indicated that you would use Amazon Leasing, Inc. to acquire the subject vehicle.

_ What entity are you using to acquire this 2016 Porsche 911 GT3 RS?

| Additionally, please provide your new home address since we received return mail from the address you provided, and was
memorialized in the aforementioned contract.

Thank you for your attention, and consideration.

 

Sincerely,

 

 

“RR Bell

 

 
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 42 of 44

 

EXHIBIT 1
Case 1:20-cv-01588-JPC-SLC Document 2 Filed 02/24/20 Page 43 of 44

      

 

 

Re: How Do You Plan To Acquire The 2016 Porsche 911 GT3 RS That We Have Available?
Sent By: Charlie Gray On: Mar 0302/16 9:06 PM
To: 1034

 

 

Sue me
Thank you
Charlie Gray

On Wednesday, March 2,2016, 1031 <102 lexchangetrust@cameast net> wrote:
That is not how the contracts read. We produced a 675LT that you failed to perform over twa (2) months ago. See the attached
document(s).

 

From: “Charlie Gray" <charlie@adulladiacent.com>
To: "1031" <1031 exchangetrust@comeast.net>
Sent: Wednesday, March 2, 2016 5:52:38 PM
Subject: Re: How Do You Plan To Acquire The 2016 Porsche 911 GT3 RS That We Have Available?

 

 

Why would \ purchase cars in colors | don’t want. Produce a black no mi RS, with a vin, and a 675it in black, chicane, or any of
the silvers, with a vin, and | will gladly give you the mechanism through which | will purchase the cars

: On Wednesday, Mareh 2, 2016, 1031 <1031 exchangetust@comcast. net wrote:
All | need to know is the name of the entity you plan to use in order that we have the purchase agreement appropriately
prepared:

 

From: “Charlie Gray’ <charlie @adultadjacent.com>

To: "1031" <1031exchangetrust@comcast. net>

Sent: Wednesday, March 2, 2016 5:28:25 PM

Subject: Re: How Do You Pian To Acquire The 2016 Porsche 911 GT3 RS That We Have Available?

_ DOYOU NOT LISTEN?

i contracted for A BLACK PTS RS at 75 over, which | am happy to consummate a deal on. NO WAY AMI GOING TO
AGREE ON A WHITE CAR ABOVE MARKET VALUE, WHEN | NEVER AGREED ON A WHITE CAR, NOR WAS A
WHITE CAR EVER MENTIONED

i will settle for a 675 LT in BLACK, CHICANE GREY, OR ANY SILVER for 5 over

Charlie Gray

 

 

   

_ On Wed, Mar 2, 2016 at 5:09 PM, 1031 <1031exchangetrust@comcast.net> wrote:
_ What entity do you wish to use to acquire the vehicles you contracted to purchase?

 

 

 

 

 
 

 

     

 

 

 

 

 

  

    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

      

 

 

 

 

 

 

 

 
 

 

 

  
 

i= . meta, “9 FF. awn 9 a ‘#0 9D00000LOOOLSd
5 ; pda
“4 g oose 00 0-000 ed ovod se ead eva YSNUOS SIKL WOUS Taad
. a ; Wd
3 5 “asoat WEI *pepnypoul soUBANSU] OO'OOIS w
: & 2 einyeublg eofodwg elu AACN) idwony Aeneg “LEB E-BES-008 NED 40 woo'sdSn USA *.Huppea sign 4o dnyojd 204 ge "
: a z :
4 , oa WiC] zB
8B WH OP 2 dNOld/WOo'sdsn
@ ¢ “ AA WSs D 2 '
: é a (AVCIGANIN) hen Aseayaq re QO it 2f Fi Dy osheads otf diz — _ ;
aos f F mt
| 383 8 So} Ceres ashe 9
7 = 3 ~ } A ~ ~ _ ao
33 CC rH My arey wa wWBIEM ~ f on : :
i 3 v eV IL “AA f p :
| SES SE s 8 POYHED YP MUS? ob 4 |.
| SIgo _ / a “ ‘ ~ :
org 0 ALESIS) g
os a $904 9 ofeysog jeIOL | 93-4 unitary AepyoHyAepuns eyBery/Buypuey jeioedg ™  e © . wor & OS S
ig C4 |
j — QBIEAL 40} ,,BOHIO ISO JO] 10 gWOI' SASH 04 49}94, "8P09 HH oy} UeoS is] os
j = 99.) UoIeHodswerL wo ‘ . . Vv Ks
Da v . (,e]QeleAe e104m ‘e9} |BUOMIPPL) paynbay Arend Wy OE:OF 3
Pa Os a eunuy Ont | Ges idleoey Unie Ge. Aronned WY OF°0Y Peydeoay eu, (,e1qeiene eset ‘e0) jeuOHIppe) peunbey Areayeq AepiopyyAepung ot ‘dnd ebeyoed 3 £
: Se ov $ $ NOON aan O? O04 ~ SS (- Ss (Aep sseujsng wou poronyap) Arenyeg Aepines ON [7] : 984) BINPSYSs Of o ‘
5 5 do As #
4 2 o a8 804 ooueinsu mene TY wv oeot ( ) pordeoay aye -Aionyop uo eanyeutis = gesseuppe oun uergo-0y Sugdwene moun voneooy eunoes seuno se erretonos red 8 i
: Ga $ G09 id lf LL Asenllod PAINPAYDS F__ (AA/GC/IA) Paidadoy aed QU] UI WEY Oty BALA] [IM BOIL [ISOY Bty (payday Jou s] xoq eu) }] "BOIAIes }dja0044 tune Se8°4>iNg a e
4 - tear nt ISS, ppe Buy sounboy . \
zo] p - o
ee ‘NE MC-OC G) CARECE| 3 s
| Te (ANCaMIN) F oe =
On 2 . obejs0g eyeq Auenlieg peinnsyog p09 diZ Od
: a Tg . PR
| ies — feaz Ty Fearne] re “7d v1 v7 E
OR
oS 5
9
Oo 3 ;
: a g 2 |
2 Ee “
< 9
SS
| OFS 5
| S48 3
Ay £
| BE aes : S$SaduqdX4 2
| On’ | g
ae IVIN i
as oSSIUdXA | ogoinuas Wwisod :
omerwimienmntenentactaniconemo : e
oe -Sanasaaunn ki ALIMOIHd
293 ALIWOIUd ° 3 8
ole | ” e 8
0O% & — '
LOS er
00 26 g
og F
ro ®
By ADIANYAS TWLSOd
a. Ht
1a =
a SAIVLS CLIN:
3
bb-82
Hl S é 4620 \HPOezH 20001
el £ 9 c $ 2001 8L0Z AON ‘6LE lege gos e@IIMAS [21SO¢d 8102 AON ‘ELL qe] ee Z e@IIAIOG J2}SOdf
NNOWY saauasrvssod . eNOOD'SdSN LY SN _LISIA 8 3 & sajP1g payun aNOO'SdSN LV SN LISIA 8 3 3 saje1$ peuun
of Yl gad ; - 283 ‘ ae OS SORE vue
1a "THIgNos sense Fa Vas 0 ATW SST S OL AIM BSA Ne
eB 7] Qo xs ae a aS
divd aevisod SF dXa a8 3 sSaudXa , £Bs ssau
Bac S35
ry fe8 fo Bee
A Fes TIVW 28 5
Lett al? het Cd racy ~ - eae
bes Pas Pa

 
 

se Sie

 

 
